Citation Nr: 1032032	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include the onset of manifestations of a personality disorder in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to October 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran's appeal also initially included the issues of 
service connection for prepatellar syndrome of the right knee and 
service connection for a right wrist strain.  Both claims, 
however, were granted in a September 2008 rating decision.  
Accordingly, those issues are not presently on appeal before the 
Board.

This matter was most recently remanded by the Board in March 2009 
for further claims development, including: (1) additional notice 
to the Veteran explaining how service connection is established 
where the presumption of soundness has not attached, and also 
advising that the Veteran's claim is governed by Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); (2) appropriate efforts 
to obtain additional pertinent evidence identified but not 
previously provided by the Veteran; (3) scheduling the Veteran 
for a new VA examination to determine the nature and etiology of 
his claimed psychiatric disorder; and (4) readjudication of the 
Veteran's claim by the RO.  For the reasons fully discussed 
below, the Board finds that additional remand is necessary in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of history, the Veteran's claim was first remanded by the 
Board in January 2008.  In its remand, the Board instructed that 
the Veteran be scheduled for a VA psychiatric examination to 
determine the nature and etiology of the Veteran's claimed 
psychiatric disorder.  The Board's instructions elaborated that 
"[t]he examiner should provide supporting medical evidence to 
support a conclusion that any current psychiatric disorder pre-
existed service."  The examiner was further instructed that in 
rendering the requested opinions, he "should set forth all 
examination findings, together with the complete rationale for 
the conclusions reached."

Consistent with that remand, the Veteran was scheduled for a VA 
examination, to take place in September 2008.  Apparently due to 
an administrative error, however, that examination was canceled 
and a new examination was never scheduled.  Accordingly, in March 
2009, this matter was remanded again by the Board with the 
instructions expressed above in the introduction portion of this 
remand.

In January 2010, the Veteran received his VA examination.  The 
examiner's report expresses that the examination was performed in 
conjunction with a claims file review.  In the report, the 
examiner also provides a detailed discussion of the Veteran's 
reported psychiatric, family, and social history; objective 
complaints; subjective findings on mental status examination and 
personality evaluation; and a multi-axis diagnosis.  The examiner 
also provides the opinions that the Veteran's currently diagnosed 
mood disorder does not appear to have any relation to the 
adjustment disorder with depressed mood that was diagnosed during 
service, and that his primary diagnosis of personality disorder 
nos with borderline and schizotypal traits both pre-existed 
service and have progressed naturally over time.  The examiner 
does not, however, provide the specific rationale for the 
diagnoses and opinions that are expressed on the final two pages 
of the January 2010 report, nor does the examiner reference any 
of relevant examination findings or supporting medical evidence 
in providing these opinions.  Additionally, the examiner does not 
mention in the January 2010 report the Veteran's neonatal and 
pediatric treatment records that are contained in the claims 
file.  In sum, the January 2010 VA examination report fails to 
provide adequate rationale for the opinions expressed.

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In instances where the Board's 
remand orders are not complied with, the Board itself errs in 
failing to insure compliance.  Id.  Further, the United States 
Court of Appeals for Veterans Claims (Court) has stressed that 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008).

Under the circumstances, further remand is required in this case 
to obtain, from the same VA psychiatric examiner who rendered the 
diagnoses and opinions expressed in the January 2010 VA 
examination report, an addendum report expressing the complete 
rationale for the expressed diagnoses and opinions.  Consistent 
with Nieves-Rodriguez, the examiner's rationale should include a 
discussion of the relevant medical evidence and an explanation of 
how this evidence supports his diagnoses and opinions.

Despite the instructions expressed in its March 2009 remand, the 
Board also notes that the Veteran has not yet been provided 
notice that his claims for service connection are governed by 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board is 
also compelled by Stegall to remand this matter so that such 
notice may be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that explains generally 
how to establish service connection 
where the presumption of soundness has 
and has not attached, and further 
explain that his claims for service 
connection are governed by the Court's 
holding in Wagner, supra.

2.  The RO should give the Veteran's claims 
file back to the same VA examiner who 
provided the January 2010 report.  The VA 
examiner should be requested to review the 
claims file before providing a new addendum 
opinion that provides the rationale for the 
diagnoses and opinions provided in the 
January 2010 report.

The VA examiner is reminded that "[i]t is 
the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, 
that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  Accordingly, 
the VA examiner's rationale must be supported 
by a full discussion of supporting medical 
bases and reasoning.  Such a discussion 
should not only include the medical 
principles that support the opinions 
expressed, but must also include a 
discussion of the relevant evidence in 
the claims file, including: the 
Veteran's neonatal and pediatric 
treatment records,  service treatment 
records, post-service treatment records, 
prior VA examinations, written and oral 
lay statements, the medical history 
provided by the Veteran at his VA 
examinations of December 2004 and 
January 2010, the subjective complaints 
and objective findings from the 
Veteran's VA examinations, and a 
discussion as to why the evidence cited 
in the addendum report supports the 
examiner's diagnoses and conclusions.

All opinions, conclusions, and supporting 
rationale, should be expressed in a 
typewritten report.

If the VA examiner who authored the January 
2010 VA examination report is not available 
to provide the requested addendum, the 
Veteran should be scheduled for another VA 
examination and the VA examiner from that 
examination should be provided with the 
Veteran's claims folder.  The VA examiner 
should then provide the requested medical 
opinion that includes full discussion of 
supporting medical bases and reasoning as 
described above.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for  a 
psychiatric disorder, to include the onset of 
manifestations of a personality disorder in 
service, should be readjudicated.  If the 
determination remains adverse to the Veteran, 
he and his representative should be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


